Siebecker, C. J.
Mr. Justice Kerwin did not participate in the consideration and decision of this case. The court is equally divided in opinion upon the question in*119volved on this appeal. Mr. Justice Eschweiler, Mr. Justice Rosenberry, and Mr. Justice Jones are of the opinion that the judgment appealed from should be reversed, and Mr. Justice Vinje, Mr. Justice Owen, and the writer are of the opinion that the judgment should be affirmed. Under the established rule it follows that the judgment appealed from is affirmed. Swenson v. Flint, 123 Wis. 613, 101 N. W. 1135; Hagenah v. Milwaukee E. R. & L. Co. 136 Wis. 300, 116 N. W. 843; Estate of Carter, 167 Wis. 89, 166 N. W. 657.
By the Court — The judgment appealed from is affirmed.